   8:20-cv-00084-JFB-CRZ Doc # 27 Filed: 03/26/21 Page 1 of 2 - Page ID # 85




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

AMERICAN SEEDS, LLC,

                     Plaintiff,                                   8:20CV84

       vs.
                                                     FINAL PROGRESSION ORDER
BLAKE W. BARTELS,                                            (AMENDED)

                     Defendant.



      IT IS ORDERED the parties’ that the parties’ joint motion to amend the final
      progression order is granted. (Filing No. 26). The final progression order is
      amended as follows:


      1)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is April 23, 2021. Motions to
             compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             May 7, 2021.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      2)     The deadlines for identifying expert witnesses expected to testify at the trial,
             (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
             experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):                May 10, 2021.
                    For the defendant(s):                May 24, 2021.

      3)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-


      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
8:20-cv-00084-JFB-CRZ Doc # 27 Filed: 03/26/21 Page 2 of 2 - Page ID # 86




        retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

               For the plaintiff(s):              June 7, 2021.
               For the defendant(s):              June 21, 2021.
               Plaintiff(s)’ rebuttal:            July 6, 2021.

  4)    The deposition deadline, including but not limited to depositions for oral
        testimony only under Rule 45, is August 2, 2021. The maximum number of
        depositions that may be taken by the plaintiffs as a group and the
        defendants as a group is 3.

  5)    The deadline for filing motions to dismiss and motions for summary
        judgment is September 1, 2021.

  6)    The deadline for filing motions to exclude testimony on Daubert and related
        grounds is August 16, 2021.

  7)    Motions in limine shall be filed seven days before the pretrial conference. It
        is not the normal practice to hold hearings on motions in limine or to rule on
        them prior to the first day of trial. Counsel should plan accordingly.

  8)    The parties shall comply with all other stipulations and agreements recited
        in their Rule 26(f) planning report that are not inconsistent with this order.

  9)    All requests for changes of deadlines or settings established herein shall be
        directed to the undersigned magistrate judge, including all requests for
        changes of trial dates. Such requests will not be considered absent a
        showing of due diligence in the timely progression of this case and the
        recent development of circumstances, unanticipated prior to the filing of the
        motion, which require that additional time be allowed.


  Dated this 26th day of March, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
